Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 4 directed to non-elected Group II without traverse.  Accordingly, claim 4 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of clams 1-3 are indicated.
Reference Mori is the closest prior art. Mori teaches a laser welding method comprising providing a welding pattern to a welding pattern selector, including causing an emission of shield gas and the rate of the shield gas stabilized when the laser processing head reaches to a welding position; selecting a welding pattern via the welding pattern selector; and performing laser welding on the workpiece according to the selected welding pattern. 
However, the reference Mori does not teach or suggest the limitation: “providing to a welding pattern selector a first welding pattern that causes an emission of shield gas through a laser nozzle provided on a laser processing head such that the shield gas is emitted at a mid-course position while moving the laser processing head along a travel path from a reference position to a starting position for welding the workpiece, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761